Title: From George Washington to Brigadier General David Forman, 29 September 1777
From: Washington, George
To: Forman, David



Sir
Camp Pennybackers Mill [Pa.] 29th Sepr 1777.

I recd yours of yesterday from the Buck Tavern, desiring my orders for your Rout. I wrote to you yesterday by Cornet Russworm directing you to march to North Wales Meeting and from thence to Wentzs upon the Skippack Road, but lest that should have missed you I now confirm the order and desire you may follow it. When you arrive at Wentzs you

will probably be in the Neighbourhood of this Army as we shall move that way tomorrow should the day be fair. I am Sir Yr most obt Servt.
